683 N.W.2d 144 (2004)
GORDON
v.
HENRY FORD HEALTH SYSTEM
No. 125335.
Supreme Court of Michigan.
July 8, 2004.
SC: 125335. COA: 244596.
On order of the Court, the application for leave to appeal the November 18, 2003 judgment of the Court of Appeals is considered, and, pursuant to MCR 7.302(G)(1), we DIRECT the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the *145 issues to be addressed: (1) whether plaintiff is an "employee" of Mt. Vernon Group Home, Inc., under MCL 418.161(1); (2) whether income derived as owner or employee of plaintiff's group home business constitutes "wages" or reflects "wage earning capacity" that may be deducted from defendant's liability for worker's disability compensation benefits; (3) whether deduction of any wages is governed by MCL 418.301(5) or 418.371(1); (4) assuming arguendo that MCL 418.371(1) applies, whether plaintiff demonstrates wage earning capacity "in the same or other employments"; and (5) in determining plaintiffs wages or wage earning capacity, if any, whether the amount should be equal to the net profit of the business or whether the amount should be based on the fair market value of the services performed by plaintiff. Other persons or groups interested in the determination of the questions presented in this case are invited to file briefs amicus curiae. The parties may file supplemental briefs within 28 days of the date of this order.